IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2141
                               Filed April 15, 2020


IN THE INTEREST OF E.F.,
Minor Child,

S.W. and R.W., Intervenors,
      Appellants.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Eric J.

Nelson, District Associate Judge.



      Former foster parents appeal the juvenile court’s denial of their motion to

intervene. AFFIRMED.




      Amy Garreans of Garreans Law, LLC, Council Bluffs, for appellants.

      Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

      Norman L. Springer, Jr. of McGinn, Springer & Noethe, PLC, Council Bluffs,

attorney and guardian ad litem for minor child.




      Considered by Bower, C.J., and Greer and Ahlers, JJ.
                                          2


BOWER, Chief Judge.

       Former foster parents of a child appeal the juvenile court’s denial of their

motion to intervene in a child-in-need-of-assistance (CINA) case. We determine

the juvenile court did not err in denying the motion to intervene and affirm.

       The child was placed with the foster parents’ (intervenors) family from April

to October 1, 2019. At that time, the intervenors’ foster care license was placed

on hold due to concerns relating to the family’s other children, and the department

of human services (DHS)—which at all times had custody of the child—changed

the child’s placement to a new foster family. Two weeks after the child’s placement

changed, the permanency goal in the CINA case was changed from reunification

to termination of parental rights and adoption. The intervenors wanted to be

considered as a suitable permanent placement for the child and, on December 2,

filed a motion to intervene requesting placement. The juvenile court found “they

do not have a legal interest that would be affected by the outcome of this case and

should not be allowed to intervene herein.” The intervenors appeal.

       While we generally review CINA proceedings de novo, when the issue is

one of statutory interpretation we review for correction of errors at law. In re J.C.,

857 N.W.2d 495, 500 (Iowa 2014). “Although our review is on error, we accord

some discretion to the district court. The district court exercises this discretion

when determining whether an applicant intervenor is ‘interested’ in the litigation

before the court.” In re H.N.B., 619 N.W.2d 340, 342–43 (Iowa 2000) (citations

omitted).

       Iowa Code section 232.91(2) (2019) provides, “An agency, facility,

institution, or person, including a foster parent or an individual providing
                                           3


preadoptive care, may petition the court to be made a party to proceedings under

this division.” This is not an unconditional right for a foster parent to intervene, and

the juvenile court has some discretion to deny intervention. In re E.G., 738 N.W.2d

653, 655 (Iowa Ct. App. 2007); see Iowa R. Civ. P. 1.407(4) (allowing the court to

grant or deny permissive intervention “as the circumstances require”). The court

considers “whether the intervention will unduly delay or prejudice the adjudication

of the rights of the original parties.” Iowa R. Civ. P. 1.407(2). The court’s discretion

“is to be exercised on the question of whether an intervenor is ‘interested’ in the

litigation.” In re A.G., 558 N.W.2d 400, 403 (Iowa 1997). “An indirect, speculative,

or remote interest will not provide one a right to intervene. Thus, the mere interest

or desire to adopt a child will not qualify as a sufficient interest.” H.N.B., 619

N.W.2d at 343 (citations omitted).

       The juvenile court considered whether the intervenors would be “suitable

persons” for custody under Iowa Code section 232.102(1)(a)(1).                   While

acknowledging the intervenors cared for and supported the child for six months,

the court also considered the child had been with a new foster family for more than

two months. The intervenors’ fostering license was put on “hold” in October and

remained on hold at the time of the hearing on their motion to intervene. Not only

are the intervenors no longer the child’s foster parents, they are not eligible to

foster the child at this time. See Iowa Code § 237.4 (requiring parties providing

foster care to have a valid foster care license). The juvenile court noted the

intervenors’ potential to be considered ‘suitable’ was “too contingent upon

circumstances outside this litigation.”
                                          4


       The only current interest the intervenors have in the litigation is their desire

to adopt the child. Not only is that an insufficient interest on its own, the parents’

rights have not been terminated and the intervenors’ desire to adopt the child is

speculative. See H.N.B., 619 N.W.2d at 343.

       We conclude the juvenile court did not err in concluding the intervenors

were   not   “suitable persons” as contemplated           by Iowa      Code    section

232.102(1)(a)(1). Because they were not “suitable persons,” they did not have the

legal right to intervene in the CINA proceedings.

       AFFIRMED.